Heaton & Company, PLLC 240 North East Promontory, Suite 200 Farmington, Utah 84025 Kristofer Heaton, CPA EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors BioLabMart Inc. We hereby consent to the incorporation of our report dated March 10, 2017, with respect to the financial statements of BioLabMart Inc. for the period from August 22, 2016 (inception) through December 31, 2016, in the Registration Statement of BioLabMart Inc. on Form S-1 be filed on or about March 13, 2017.We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Heaton & Company, PLLC Heaton & Company, PLLC Farmington, Utah March 13, 2017 240 N. East Promontory Suite 200 Farmington, Utah (T) 801.218.3523 heatoncpas.com
